 SOUTHERNCALIFORNIAPIPE TRADES249upon Jones, the statement would nevertheless not constitute a violation of theAct, in the absence of evidence that it was made in the presence of, or was latercommunicated to, an employee of the Respondent.4.As toRundellVerda Andersontestifiedthatwhen she beganto workfor the Respondent onabout September 1, Emilie Rundell, the Respondent'sbookkeeperand office girl,stated to her: "IguessMinnie [Edwards] has already told you if you vote for thisUnion andit comes in we won'tnobodyhave ajob."Andersonwas cross-examinedconcerning this testimony.EventhoughRundell later testified,she was not ques-tioned regardingthisincident.In view of the cross-examinationof Anderson bythe Respondent'sattorney,it is foundthat the matter was "fully litigated" at thehearing.AsRundell did not deny making the statement,I find that the statementwas made substantially as relatedby Anderson.However,theGeneral Counselhas failedto produceevidencethatRundellwas a supervisor or agent of theRespondentwithin themeaning oftheAct. Accordingly,the statementwhich shemade to Andersonis not attributable to the Respondent.Upon the basis of the abovefindingsof factand upon the entire record in thesecases, I make the following:CONCLUSIONS OF LAW1.AmalgamatedClothingWorkersof America,AFL-CIO,is a labor organiza-tion within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of BessieW. Stinson,thereby discouraging membership in the above-named labor organiza-tion,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) ofthe Act.3.By suchconduct, andby other actsinterferingwith,restraining,and coercingits employees in the exercise of rights guaranteed in Section7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The above-described unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce and constitute unfairlaborpractices affecting commerce within the meaning of Section2 (6) and (7)of the Act.[Recommendations omitted from publication.] 36a6About a month after her discharge,Stinson underwent surgery and was hospitalizedfor 8 daysAccordingly,in determining the amount of back pay due her, the periodduring which she was physically unable to work should be excluded.Columbia PicturesCorporation,et al.,82 NLRB 568, 584.Southern California Pipe Trades District Council No. 16 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, andits Locals Nos. 78,114, 202, 230, 250,280, 364, 398, 403, 484, 494,545, 582, and 761andPaddock PoolsofCalifornia,Inc.;S.Glen Hickman Plumbing Co.; andPlumbing-Heating and Piping Employers Council of SouthernCalifornia,Inc.CaseNo. 01-CB-840.March 31, 1958DECISION AND ORDEROn February 26, 1957, Trial Examiner James R. Hemingway issuedthis Intermediate Report in this proceeding, finding that the Respond-120 NLRB No. 36. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDents had not engaged in the alleged unfair labor practices within themeaning of Section 8 (b) (1) (B) of the Act, and recommending thatthe complaint be dismissed, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Charging Parties and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing, and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings of fact made by the TrialExaminer, but not his conclusions or recommendations except to theextent indicated below.As found by the Trial Examiner, the Respondent labor organiza-tions had been meeting with one Jeanney and other representatives ofthe Employers Council on some 18 occasions over a 2i/2 year period(March 1954 to mid-October 1956) for the principal purpose of adjust-ing grievances.These meetings were pursuant to an agreement whichprovided in part that each party should appoint representatives to aJoint Conference and Arbitration Board, and that the Joint Boardshould render a final and binding decision on all grievances referredto it.At a meeting on October 15, 1956, however, the Respondentsfor the first time announced that they interpreted the agreement aslimiting the Employers Council representatives to "contractors" oremployers in the industry.Because Jeanney was not a contractor oremployer in the industry, the Respondents added that they would nolonger participate in Joint Board meetings unless Jeanney were elimi-nated.The Employers Council refused to surrender to the Respond-ents' ultimatum to eliminate Jeanney as one of its representatives.The Respondents consequently walked out of the meeting, and there-after refused requests of the Employers Council for further JointBoard meetings.The Respondents argued that their conduct did not constituterestraint or coercion.However, we note that the Respondents werenot content merely to request or seek to persuade the Employers Coun-cil to eliminate Jeanney.After accepting the position of the Employ-ers Council for some 21/2 years that Jeanney could act as one of itsrepresentatives, the Respondents suddenly reversed themselves andbacked up their new position by refusing to continue participating inthe settlement of grievances at Joint Board meetings.The Respond-ents' participation in these meetings was obviously of value to theEmployers Council in maintaining employee morale and uninter-rupted production.Thus, it appears that the Respondents' with-drawal was designed to exert some restraint or coercion on the SOUTHERN CALIFORNIA PIPE TRADES251Employers Council over and above a mere attempt at persuasion in afree market-place of ideas, and we so find.The Respondents also argued that their conduct, even if unlawful,was justified by the provision in the agreement that disputes over theinterpretation of the agreement should be arbitrated.However, thewritten agreement signed by the Respondents is not ambiguous. Itprovides simply that the Employers Council and the Respondentsshould each select representatives to the Joint Board, and contains nolimitations or qualifications in this respect.Thus, the Respondents'position does not raise an arbitrable issue relating to the interpreta-tion of the agreement.Accordingly, we find it unnecessary to decidewhether an agreement would be a valid defense if it in fact containedclear provisions limiting or qualifying the representatives eligible toact for either party.For the foregoing reasons, we find that the Respondents engagedin restraint or coercion within the meaning of Section 8 (b) (1) (B)of the Act.The Charging Parties additionally argue for an 8 (b) (3) finding.However, they filed no 8 (b) (3) charge, and the General Counselaccordingly made no such allegation in his complaint in this case.We find no merit in this argument of the Charging Parties.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, Southern California PipeTrades District Council No. 16 of the United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO, and its Locals Nos. 78,114, 202, 230, 250, 280, 364, 398, 403, 484, 494, 545, 582, and 761, andtheir respective officers, agents, representatives, successors, andassigns :1.Cease and desist from in any manner restraining or coercingPlumbing-Heating and Piping Employers Council of Southern Cali-fornia, Inc., or any other employer in the selection of its representa-tives for the purposes of collective bargaining or the adjustment ofgrievances.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Post at all places where notices to members are customarilyposted, in the Los Angeles area, copies of the notice attached heretomarked "Appendix A." 1 Copies of said notice, to be furnished by'In the event that this Order is enforced by a decree of a United States Court ofAppeals there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for the Twenty-first Region, after being dulysigned by the Respondents' authorized representatives shall beposted immediately upon receipt thereof and maintained for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to members are customarily posted.Reason-able steps shall be taken by the Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days of the date of this Order, what stepshave been taken to comply herewith.APPENDIX ANOTICE TOALL MEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act as amended, we hereby notify you that :WE WILL NOT in any manner restrain or coerce Plumbing-Heating and Piping Employers Council of Southern California,Inc., or any other employer in the selection of its representativesfor the purposes of collective bargaining or the adjustment ofgrievances.SOUTHERN CALIFORNIA PIPE TRADES DISTRICTCOUNCIL No. 16 OF THE UNITED AssoCIA-TION OF JOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATES AND CANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)'(Title)LOCAL No. 78 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)'(Title)LOCAL No. 114 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title) SOUTHERN CALIFORNIA PIPE TRADES253LOCAL No. 202OF THEUNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITrING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 230 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------BY-------------------------------------(Representative)(Title)LOCAL No. 250 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------BY-------------------------------------(Representative)(Title)LOCAL No. 280 or THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCALNo.364 OFTHE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING ANDPIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------BY-------------------------------------(Representative)'(Title)LOCAL No. 398OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------BY-------------------------------------(Representative)'(Title) 254DECISIONSOF NATIONALLABOR RELATIONS BOARDLOCAL No. 403 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBINGAND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCALNo.484 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 494 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 545 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 582 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)LOCAL No. 761 OF THE UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHEUNITEDSTATESANDCANADA,AFL-CIO,Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. SOUTHERN CALIFORNIAPIPE TRADESINTERMEDIATE REPORT AND RECOMMENDED ORDER255STATEMENT OF THE CASEThe Respondents and Charging Parties are as named in the caption but theprincipal Respondent is that first named above, herein called District Council 16,and the principal Charging Party is that last named above, herein called EmployersCouncil.No questions were raised with respect to procedural formalities in thecommencement of this case.The complaint and answer raise the issue of whetheror not the Respondents restrained or coerced an employer in the selection of hisrepresentatives for the purposes of collective bargaining or the adjustment ofgrievances in violation of Section 8 (b) (1) (B)of the National Labor RelationsAct, as amended,61 Stat.136, herein calledthe Act.Pursuant to notice,a hearing was held before me, a duly designated TrialExaminer of the National Labor Relations Board,herein called the Board, at LosAngeles, California,on January23, 1957.Atthe close of the hearing,counsel forthe General Counsel of the Board argued orally on the record.The Respondentsand Charging Parties waived oral argument but requested and were granted timeinwhich to file briefs.A brief wasreceived from the Respondents only.From myobservation of the witnesses and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESSAFFECTING COMMERCEThe members of the Employers Council furnish goods and services in excess of$100,000 per year to enterprises which themselves handle and ship goods outsideCalifornia or perform services outside California valued in excess of $50,000 peryear, and said members receive goods and materials from points outside Californiavalued in excess of $1,000,000 per year.The Board's jurisdiction is not in issue.I find that the members of Employers Council are engaged in commerce within themeaning of the Act.'II.THE LABOR ORGANIZATIONS INVOLVEDThe Respondents are labor organizations representing employees of the ChargingParties for the purposes of collective bargaining and the settlement of grievanceswith the Employers Council and members thereof.IIITHE UNFAIR LABOR PRACTICESA. The collective-bargaining agreementVarious local unions, including current members of District Council 16, havebargained collectively with collective groups of employers including members ofEmployers Council, in the plumbing and heating business since about 1945. In1951 District Council 16 was chartered.On about July 1, 1952, Employers Counciland District Council 16 entered into a collective-bargaining agreement on behalfof their respective members, the terms of which, as far as are here material, havecontinued in force to the date of these proceedings.The agreement contains aprovision for the settlement of grievances (section V) and a provision for a jointconference and arbitration board (section VI), herein called the Joint Board.Bythe terms of the agreement, the Employers Council and District Council 16 wereeach obligated to appoint "five (5) representatives and sufficient alternatives,"who were to sit at stated intervals and also at times when required to hear disputes.As part of the grievance procedure, if grievances or disputes could not be settled atlower levels, they could be referred to the Joint Board, which was required to sitwithin 2 days after the dispute had been referred to it and to render a decision within3days after submission unless an extension of time was mutually agreed to.Adecision of a majority of the Joint Board was to be final and binding on the parties,ifmade within the prescribed time.Pending such arbitration (i. e., hearing anddecision by the Joint Board), the agreement provided, there was to be no stoppageof work by strike or lockout, with exceptions not here involved. In the event thatthe Joint Board was unable to agree by a majority vote, they were to submit thedispute to a referee chosen by the Joint Board, or if unable to select a referee, theywere to accept a referee appointed by the Federal Mediation and Conciliation Service.2Whippany Motor Co, Inc.,115 NLRB 52. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe referee's decisionwas to be final and binding on both parties to the agreement.Section III of the agreement provided "(B) That the Union [member of DistrictCouncil 16] shall refrain from any strikes or slowdown due to jurisdictional or anyother disputes" and that the employer was to refrain from lockouts.An exceptionwas made in the event that a member of Employers Council "failed, neglected orrefused to comply with or execute any settlement or decision reached througharbitration under the terms of Section V hereof." 2 I interpret this to mean that ifa dispute as to meaning of the agreement arose in the course of performance andthe employer proceeded according to his interpretation, the union would not calla strike unless and until the dispute had been carried to a decision of the Joint Board(or of a referee, if the Joint Board could notagree)which was adverse to theemployer.B.History of theJointBoard meetingsBefore 1954, representatives chosen by the Employers Council to sit on the JointBoard had always been contractor members.Throughout the history of the JointBoard, representatives of the unions which were members of District Council 16were businessmanagersof the affiliated local union or, as an alternate,businessmanager of District Council 16.In the fall of 1953, Milton Jeanney was employed by the Employers Council asa labor relations consultant. Jeanney sought to attend meetings of the Joint Boardalong with the Employers Council representatives.Each time he appeared, how-ever, representatives of the member unions objected on the ground that only fiverepresentatives on each side should be present; so Jeanney and any other super-numerarieswere excludedThis occurred at several meetings.Objection wasagain raised when Jeanney appeared at a meeting on March 22, 1954. The Em-ployersCouncil on this occasion had seven men, including Jeanney, present.When the union representatives objected, the Employers Council representativesasked time to caucus.The union representatives left the room, and the employerrepresentatives decided that one of their members, one Winterbottom, together witha field representative named Don Speer, should leave and that Jeanney should bevoted in as a member of the Joint Board. This settled, they called the unionrepresentatives back and announced, "This is our board."Richard Picard, whowas business manager of Local 250, secretary-treasurer of District Council 16, anda representative on the Joint Board who had been a prime spokesman and objectorto extra representatives, counted the employer representatives present and thensaid, "Let's go ahead and meet." They did so, discussing the business on the agendafor 2 or more hours. Following this, Jeanney was regularly in attendance as amember of the Joint Board. In all, he attended 18 meetings between March 22,1954, and October 15, 1956.When the Employers Councilnameditsrepresenta-tives for 1956, Jeanney was named as their chairman. Jeanney sent a letter toDistrict Council 16 on March 4, 1956, notifying it thereof and giving the names ofthemembers and alternate members appointed to the Joint Board and the nego-tiating committee by the Employers CouncilOn about October 10, 1956, S. Glen Hickman Plumbing Company, one of theCharging Parties and a contractor member of Employers Council, notified Jeanneyof a dispute it had with a local union which was a party to the collective-bargainingagreement previously described.The subject matter of the dispute is not establishedby competent evidence, although it apparently dealt with Hickman's right, underthe contract, to fabricate certainmaterialsin the shop rather than on the job.Jeanney, after learning that District Council 16 intended to support the position ofthe local union, asked for a Joint Board meeting to dispose of the disputeOn thefollowing day, Everett Schell, business manager for District Council 16, telephonedJeanney about a dispute which had arisen with Paddock Pools of California, anotherof the Charging Parties.The subject matter of this disputeisnot inevidence.Asa result of communications between Jeanney and Schell, bothdisputeswere setfor arbitration before the Joint Board on October 15, 1956.At the appointedtime and place,Jeanney and four employermembers appeared.Four union representatives arrived and waited for Picard, the fifth member.Afterwaiting 15 minutesfor Picard,those presentdecided to proceed without him.Thelack of a fifth member did not put theunion representativesto any disadvantagebecause, accordingto thetermsof section VI of the aforesaidagreement,those pres-ent were privileged to vote inbehalf ofthe absent member,thusgivingthem five2 Another exception found in this section is unrelated to normal performance of theagreement and is of no concern here. SOUTHERN CALIFORNIAPIPE TRADES257votes.After the meeting was called to order, William Fodor, a union representative,asked for an executive session.It was granted,and all those except members of theJoint Board were excluded from the room. Fodor then announced that the unionrepresentatives interpreted the collective-bargaining contract to mean that the fiverepresentatives of the contractors on the Joint Board should be contractors and that,because Jeanney was not a contractor, they would not proceed.The other unionrepresentatives concurred in Fodor's position. Jeanney asked why, at that late date,they suddenly took that position.When the union representatives did not explain,Jeanney pointed to the language of Section 8 (b) (1) (B) of the Act. This ap-parently did not alter the position taken by the union representatives, and the em-ployer members asked for a caucus. In the absence of the union representatives,the employer representatives decided not to accede to the requested elimination ofJeanney as a Joint Board member. This decision was then announced to the unionrepresentatives, who again refused to proceed with Jeanney present.The employerrepresentatives repeated their query as to the reason for the adoption of this positionby the unions and the union representatives refused to give the reason as long asJeanney was present.At the request of the employer members, Jeanney left theroom.The union representative spokesman then explained that Jeanney had nego-tiatedwith the hotel industry in a manner that was not beneficial to the plumbingindustry-that they felt that Jeanney was even unfair to his own side of the JointBoard.When employer members refused to proceed, without Jeanney,the meetingbroke up without consideration of the Hickman or Paddock Pool disputes.Theevidence does not disclose whether the employer or the union involved benefited orsuffered more by a failure to settle the disputes, although it might be assumed thatthe one who raised the grievance remained without relief.On October 22, 1956, Schell wrote a letter to Employers Council asking to takebefore the Joint Board a grievance arising from the discharge or lay-off of an em-ployee.Jeanney replied for the Employers Council, agreeing to a meeting. In asubsequent telephone conversation between Schell and Jeanney, they fixed a timeand place for the meeting. Jeanney then suggested that they not waste the time of10 people if the union representatives were not going to proceed with the meeting,presumably because of his presence.Schell said he could not tell Jeanney whatposition the union representatives on the Joint Board would take but that he wouldcheck and let Jeanney know. Jeanney heard nothing from Schell about this. I inferthat the Joint Board did not meet on the date fixed and that it failed to meet becauseof the position taken by District Council 16 with respect to Jeanney.On January 15, 1957, the Employers Council wrote to Schell requesting a JointBoard meeting to hear and decide a dispute concerning a local union's "refusal.to permit Vander Plumbing & Heating Co. to fabricate hanger rods in their shoplocated in Santa Monica and transmit them for installation on a project locatedwithin the jurisdiction of Local 761" as was claimed to be authorized by section VIIof the collective-bargaining agreement. In this letter, written by Jeanney, he men-tioned the position previously taken by union members of the Joint Board in refusingto act on grievances so long as he was a member of the Joint Board and stated thatifDistrict Council 16 did not reply by a certain date, it would be presumed that itsposition was unchanged.On January 17, 1957, Schell replied, setting forth the con-tentionof District Council 16 that the provisions of section VI of the collective-bargaining agreement (previously detailed) required contractor representatives onthe Joint Board to be "employer contractors engaged in the Industry." Schell thenproposed that the interpretation of the language of the agreement ["... the Con-tractors shall appoint five (5) representatives, and sufficient alternates."]bearbitrated in accordance with the provisions of the agreement which required theJoint Board to submit to a referee any dispute upon which they could not reachagreement.No evidence was adduced respecting a reply to Schell's letter of January17.I infer that there was either no reply or that the proposal was rejected.C. Arguments and conclusionsThe Respondents take the position that a dispute had arisen as to the meaning ofthe contract, that the contract provided for arbitration of such a dispute, and thatthe insistence of District Council 16 upon compliance with contractural procedure asit understood the contract (or in the alternative, as the contract would be construedby an arbitrator) was justifiable and was not a violation of Section 8 (b) (1) (B)of the Act.The General Counsel and the Charging Parties take the position thatthe language of the contract was not ambiguous and that therefore there was nothingto arbitrate,that the real reason for the Respondents'refusal to meet with Jeanneywas not doubt as to the meaning of the agreement but was a personal objection to483142-59-vol.120-1 8 258DECISIONSOF NATIONALLABOR RELATIONS BOARDJeanney, and that,hence,the Respondents were attempting to dictate to the Em-ployers Council who its representatives should be.This,the General Counsel assertsis a violation of Section 8 (b) (1) (B)of the Act.After lengthy consideration of the issues presented,I have reached the conclusionthat it will be unnecessary to pass on the meaning of the contract,because, as I see it,the conduct of the Respondents does not amount to restraint or coercion within themeaningof the Act.The General Counsel appears to assume that"dictation" bya union as to who shall be an employer's representative is a violation of Section8 (b) (1) (B)of theAct, withoutthe presence of affirmative acts or threats whichare customarily found in cases involving restraint and coercion.Cases in which the Board has heretofore found a violation of Section 8 (b) (1) (B)have been cases in which a threat of economic action has accompanied the so-calleddictation of employers'representatives.3Although abare suggestion is found in theevidence(no more than hearsay in form) that one or more of the Respondents mighthave induced employees to refuse,in the course of their employment,to use certaingoods, articles,materials,or commodities supplied by their employer,there is nocompetent evidence that this actually occurred.Nor is there any evidence that, ifthis occurred,itwas done for the purpose of bringing pressure to bear on the Em-ployers Council to change its representative.If it was done, it was presumably doneunder the local union's interpretation of the contract.Ifmere dictation is a violation of Section 8 (b) (1) (B)of theAct withoutsome type of restraint or coercionsuchas would be required to be shown in prov-ing a violation of Section8 (b) (1) (A),then "restrain or coerce"must be givenan interpretation for subsection(B) different from what would be given for sub-section(A).4Yet itis apparently the General Counsel's contention that a union'smere refusal to bargain or dealwith aparticular representative of an employer,for the purposeof attempting to settle grievances or disputes arising in the per-formanceof a collective-bargaining agreement is a violation of Section 8 (b) (1)(B) of theAct.Insupport of this argument,theGeneral Counsel points tostatementsmade bySenatorsTaftand Ellender, in the course of the Senate debateson Senatebill 1126 in 1947.Because this is the first time that such an argumenthas been advanced in any case that has gone to Board decision,5and since it suggestsa divergencefrom theinterpretation of the words"restrain or coerce"found incases dealingwithSection8 (b) (1) (A),Ifind it necessary to examine the leg-islative historyof Section 8 (b) (1) (B).The firstappearance of the provision that ultimately was adopted as Section8 (b) (1) (B)of theAct was in Senatebill 1126as reportedon April 17, 1947(80th Congress,1st session). In that bill Section 8 (b) (1) read:(b) It shall be an unfair labor practice for a labor organization or its agents-(1) to interfere with,restrain,or coerce an employer in the selection ofhis representatives for the purposes of collective bargaining or the adjust-ment of grievances.Of this section,Senate Report 105,issued onApril 17, 1947,commented:Thus, a union or its responsible agents could not, without violating the law,coerce an employer into joining or resigning from an employer associationwhichnegotiates labor contractson behalf ofitsmembers; also this subsectionwould not permit a union to dictate who shall represent an employer in the3International Typographical Union (American Newspaper Publishers),86 NLRB 951,957-959,enfd 193 F.2d 782;International Typographical Union(Graphic Arts League),87 NLRB 1215,1218SeeMorand Brothers Beverage Co, et at.,91 NLRB 409, where,althoughtherewas a strike, the Board held that it would not have a "tendency" torestrain or coerce4The language of Section 8 (b) (1) (B)is as follows(b) It shall be an unfair labor practice for a labor organization or its agents-(1) torestrain or coerce(A) . . . (B) an employer in the selection of his representativesfor the purposes of collective bargaining or the adjustment of grievances, . . .BA temporary injunction against refusal to bargain was granted by the District Courtfor the District of Columbia in 1948,in a case in which a complaint had been issuedchargingthe UMW,among other things,with a violation of Section 8 (b) (1) (B)and (3)of the ActMadden v. United Mane Workers,22 LRRM 2164.Had that complaint goneto Board decision,the Board might have had to pass on the argument here made, but thereis no record that the Board ever decided the matter. SOUTHERNCALIFORNIAPIPE TRADES259settlement of employeegrievances,or to compel the removal ofa personneldirectoror supervisorwho has been delegated the function of settlinggrievances.Use of the word "dictate" in the clause following thesemicolon appears to lendsome support to the General Counsel's argumentthat less than coercion would berequired in proof of this unfair labor practice.And thismeaningmay also havebeen attributed to the language of the bill by the minority, which tookno issuewith the provision.SenateMinority Report No. 105 stated: "We agree that itshould be made an unfair labor practice for aunionto interfere withan employer inthe designation of his representatives, as provided by Section 8 (b) (1)."Con-cerning this provision [Section 8 (b) (1) of S. 1126] Senator Taft on April 23,1957, in commenting on the bill and the committee report said:This unfair labor practice . . . is not perhaps of tremendousimportance,but employees cannot say to their employer, "We do not like Mr. X. You haveto send us Mr. Y." . . . Under the bill the employer has a right to say, "No,I will not joinin nationalbargaining.Here is my representative, and this is theman you have to deal with." . .. (93 Cong. Rec. 3953.)Similarly, during the Senate's consideration of S. 1126 on April 28, 1947, SenatorEllender said of Section 8 (b) (1) of that bill:The bill prevents a union from dictating to an employer on the question ofbargaining with union representatives through an employer association.Thebill, in subsection 8 (b) (1) on page 14, makes it an unfair labor practicefor aunionto attempt to coerce an employer either in the selection of hisbargaining representative or in the selection of a personnel director or fore-man, or other supervisory official.(93Cong. Rec. 4266.)Up to this point, the word "dictating" as exemplative of interference, restraint,or coercion of an employer in the selection of his bargaining representative hadappeared quite frequently, and "dictating" could have been understood to beembraced in the words "interfere with" alone without coercion.But what fol-lowed apparently altered this meaning.On April 30, 1947, Senator Ball proposedan amendment to S. 1126 by insertingin 8 (b)(1) after the word "coerce" thewords: "(A) employees in the exercise of the rights guaranteed in Section 7; or(B) ..This, in effect, essayed to insert the provision of Section 8 (c) (1) ofH. R. 3020 into the Senate bill.At this point, Senator Ives proposed an amend-ment deleting the words "interfere with" and his proposal was accepted with-out objection.Senator Taft said: "Mr. President, I have consulted with theattorneys and they tell me thatthe eliminationof the words `interfere with' wouldnot, so far as they know, have any effect on the court decisions.Eliminatingthose words would not make anysubstantialchange in themeaning.I realizethat thelanguageto which the Senator from New York [Ives] objects is perhapssomewhat broad, and certainly I shall join in asking the Senator from Minnesota[Ball] to accept the amendment, if it is satisfactory to him."Senator Ball saidthat the amendment was acceptable to him.It is apparent that in presenting his amendment, Senator Ives had in mind theBall amendment, as did other Senators, but, as the words deleted preceded the pointat which Ball's amendment commenced, the effect of Ives' amendment was an im-mediate amendment of Section 8 (b) (1) of S. 1126 [Section 8 (b) (1) (B) of theAct] before adoption of the Ball amendment.When it became apparent that Ives'amendment changed the language of the bill itself and not merely Ball's proposedamendment, several Senators raised a point of the confusion.Senator Thomasclaimed that the Ives amendment was presented under false pretenses.SenatorMorse commented on the fact that there appeared to be confusion.The Chair,however, ruled that the amendment was submitted by unanimous consent and wasaccepted by unanimous consent.With this, Senator Taft agreed, saying, "Mr.President,it is anamendment to the bill, so that the Ball amendment is still pend-ing, but the bill is amended by striking out the words `interfere with.'That isbehind us...Even after this, Senator Ellender said that he had misunderstoodthe nature of the Ives amendment, and he moved to reconsider the action by whichthe amendment was agreed to.His motion was not, however, acted on and theamendment stood.From the context of the debate, it may be deduced that most of those participatingin the discussion were thinking of the effect of the Ives amendment upon Senator-Ball's proposed amendment,and the objection raised to the Ives amendment appears 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have been concern more over the order in which the amendments were actedupon than concern for the effect of the Ives amendment on the clause that ultimatelybecame Section 8 (b) (1) (B) of the Act, for apparently all were agreeable to theIves amendment on condition that the Ball amendment pass; and they must be as-sumed to have been aware of the fact that if it should pass, the Ives amendmentwould have eliminated the words "interfere with" not only with respect to the Balladdition, subsection (A), but also with respect to the existing provision of Section8 (b) (1) of S. 1126, which was to become subsection (B).Before passage of the Ball amendment on May 2, 1947, Senator Saltonstall askedSenator Taft to give examples of what would constitute restraint and what wouldconstitute coercion by labor organizations.Although this question was broadenough to cover restraint or coercion not only as to employees (subsection [A]) butalso as to employers (subsection [B]), in replying, Taft gave examples of restraintor coercion by employers under Section 8 (a) (1), most of which examples werethreats of action designed to cause economic loss or bodily harm to employees, andexamples of restraint or coercion by unions, which likewise involved the use ofphysical force or threats of physical force or economic loss. (93 Cong. Rec.4561-62.)Although Taft's reply indicated that he had in mind restraint andcoercion of employees (rather than of employers) by labor organizations, he in-dicated that it was the committee's purpose to make restraint and coercion byunions the counterpart of interference, restraint, and coercion by employers.S. 1126 was not voted on as such, but on May 13, 1947, when the Senate pro-ceeded to consideration of H. R. 3020, it amended the latter by striking out all afterthe enacting clause and inserting in place of the body of H. R. 3020 the text of S. 1126(93 Cong. Rec. 5297). Section 8 (b) (1) (A) and (B) ultimately became enacted(over President Truman's veto) without change and without further comment onsubsection (B) apart from subsection (A).The House Conference Report calledattention to the fact that the words "interfere with" had been eliminated from whathad been the language of 8 (c) of H. R. 3020 and 8 (b) (1) of S. 1126 as reportedand amended, saying:In applying section 8 (1) of the existing law [Wagner Act] the Board hasnot held to be unfair labor practices acts which constituted "interference" thatdid not also constitute restraint or coercion. . . . Concern has heretoforebeen expressed as to whether such practice would carry over into a correspond-ing provision of the new section 8 (b) (1), and presumably because of this con-cern the words "interfere with" were omitted from the proposed newsection... .From the foregoing history, nothing is to be found, after the Ives amendment,suggesting that Congress intended to apply different tests of restraint and coercionto subsections (A) and (B) of 8 (b) (1) of the Act.6 As the language "restrain orcoerce" on its face appears to be clear, there is no room for construction.Whatevermay have been the evil that the drafters of the bill intended to correct by Section 8(b) (1) (B) of the Act, the language cannot now be stretched to cover cases notwithin its plain meaning.?So, if "dictation" by labor organizations to employersconcerning the latter's selection of a bargaining representative had been intended tobe outlawed regardless of the absence of restraint or coercion, other language shouldhave been employed.The history of the Act fails to disclose whether or not Con-gress had in mind the effect that deletion of the words "interfere with" would haveon subsection (B) of Section 8 (b) (1). The failure to comment on this gives riseto the suspicion that no one thought about the matter at all. But the language ofthe Act as finally adopted cannot be extended to give it a different meaning even ifit could be supposed that, had the attention of Congress been called to the fact that"dictation" is not necessarily restraint or coercion it would have used differentlanguage in respect to subsection (B).8Both "restrain" and "coerce" embrace the concept of duress by physical force orthreat of force or by control of the means of affecting someone adversely economi-6 Even if something had appeared in the debates heretofore mentioned to suggest adifferent test, the statements of individual Senators would not be a reliable source fromwhich to determine,the intent of Congress as a whole.U. S. v. Trans-Missouri.FreightAssn,166 U.S 290, 318;District of Columbia v. WashingtonMarket,108 U. S 243 ,US. v.Union Pacific R. R.Co, 91 U. S 72.iU. S. v Chase,135'U. S. 2558SeeState v. Simon,20 Oreg 365, 26 p 170. SOUTHERNCALIFORNIA PIPE TRADES261cally or in a way to overcome his free choice of action. In contrasting the meaningsof "restrain," "curb," "check," and "bridle," Webster's Collegiate Dictionary states,"Restrain,themost comprehensive term, implies an intent to prevent or keep withinbounds." It appears to me that such intent must necessarily be accompanied by arecognition of ability, or possession of a means, to produce the desired result, thatis, to place the object of the restraint under constraint. "Coerce," in the samedictionary, is defined:1.To restrain by force, esp. by law or authority; to repress, curb. 2. To compelto any action. 3. To enforce; as, tocoerceobedience.So both "restraint" and "coercion" imply a correlative constraint produced uponthe person against whom they are exerted. In the case at hand, the Respondentsdid not expressly threaten to strike or to impose any kind of sanction on membersof the Employers Council. Is a threat to be inferred, then? In view of the no-strike clause, a strike is not to be anticipated.Although disputes as to permissibleconduct under the contract might arise in the course of performance of work whichmembers of the Employers Council would like to take up at a Joint Board meet-ing, neither District Council 16 nor any of the other Respondents has, so far asthe evidence shows, made any threat to act in a way to give rise to such a disputefor the purpose of coercing the Employers Council in the selection of a new rep-resentative on the Joint Board in place of Jeanney.Even if employees of certainmembers of the Employers Council refused to work on prefabricated materialssupplied to them, a fact which is not established, I am not prepared to say that thiswould convert the refusal to meet with Jeanney into a violation of Section 8 (b)(1) (B) of the Act. If such conduct occurred, it would have been for the purposeof enforcing the contract as interpreted by the Respondents and not for the purposeof pressuring employers to select another representative on the Joint Board.Fur-thermore, such conduct would not necessarily tend to put employers under con-straint because they would have recourse under the contract to two possible solu-tions.First, by insisting on performance according to their own interpretation ofthe contract, the employers could put the union involved to a choice of self-helpor a request for arbitration under the contract.The latter would require a requestfor a meeting of the Joint Board as a preliminary step. If the union should chooseself-help (i. e., a limited form of strike), it would be running the risk of suit forbreach of the no-strike provision of the contract in the event that its interpreta-tion should turn out to have been ill considered. Second, as the contract callsfor decision by an independent arbitrator in matters in which the Joint Board isunable to agree, a liberal interpretation of the contract might make it possiblefor employers to carry their disputes to an arbitrator as long as the union mem-bers of the Joint Board, by refusing to meet with Jeanney, continue to make it im-possible for that body to function.What the case boils down to, then, is whether or not conduct which might beheld to be (but is not here found to be) a refusal to bargain 9 (a purely negativetype of conduct) can be said to constitute coercion within the meaning of Section8 (b) (1) (B). It is my conclusion that, at least on the facts of this case, itcannot.10Ifind, therefore, that the Respondents did not restrain or coerce theEmployers Council or its members in the selection of their representative for thepurpose of bargaining or of settling grievances within the meaning of Section 8(b) (1) (B) of the Act.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:9It is unnecessary to decide here whether or not the conduct of District Council 16constituted a refusal to bargain within the meaning of Section 8 (b) (3) of the Act be-cause the complaint alleged no violation of that sectionAs no violation of 8 (b) (3) isfound no question is raised as to whether or not a derivative restraint and coercion inviolation of Section 8 (b) (1) (B) could be found to follow a violation of Section 8 (b) (3),a question that has never been passed on. InNational Maritime Union of America, 78NLRB 971, 982,et seq,the Board found no derivative violation of 8 (b) (1) (A) tofollow automatically from a violation of 8 (b) (2) and (3).Although the Board hasmodified its position with respect to derivative violations of Section 8 (b) (1) (A) re-sulting from Section 8 (b) (2), I am aware of no modification of the ruling with respectto the 8 (b) (3). SeeTextileWorkers Union of America, CIO, etc. (Personal ProductsCorporation),108 NLRB 743, 749.10 SeeNassau County Typographical Union #915,87 NLRB 1263;InternationalBrotherhood of Teamsters (Conway's Express),87 NLRB 972. See alsoMorand BrothersBeverage Co., et al.,91 NLRB 409. 262DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Themembersof Employers Councilare engaged in commercewithin themeaning of Section 2 (6) and(7) of the Act.2.Employers Council,aswell as its members, is an employer within the mean-ing of Section2 (2) of the Act.3.Milton Jeanneyisa representativewithin themeaning of Section2 (4) of theAct.4.The Respondents are labor organizations within the meaning of Section 2(5) of the Act.5.TheRespondents have not engaged in unfair labor practices affecting commercewithin themeaning of Section 8 (b) (1) (B)of the Act.[Recommendations omitted from publication.]Dartmouth Finishing CorporationandTextileWorkers Unionof America,AFL-CIO,Petitioner.Case Rio. 1-RC-4996.March31, 1958SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on October 4, 1957,1 an election by secret ballot was conductedon October 31, 1957, under the direction and supervision of theRegional Director for the First Region.After the election theRegional Director served upon the parties a tally of ballots whichshowed that of approximately 171 eligible voters, 163 cast ballots, ofwhich 95 were for the Intervenor 2 and 68 were for the Petitioner;7 ballots were challenged and 1 ballot was void.The challengedballots were insufficient to affect the electionresults.On November 7, 1957, the Petitioner timely filed objections andsupplemental objections to conduct affecting the results of the elec-tion.The Regional Director investigated the objections and onDecember 5, 1957, issued and duly served upon the parties his reporton objections, recommending that the Petitioner's objections be over-ruled and that the Intervenor be certified as the exclusive bargainingrepresentative in the unit found appropriate by the Board.ThePetitioner timely filed exceptions to, and the Intervenor filed a memo-randum in support of, the Regional Director's report.On January16, 1958, the Board issued an order directing the Regional Directorto make additional findings and issue a supplemental report.TheRegional Director conducted a further investigation and, on January27, 1958, issued and duly served upon the parties his supplemental1Not published2 Local No 59, Chauffeurs,Warehousemen and Helpers, a/w International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America.The Board havingbeen notifiedby the AFL-CIO that itdeems the Teamsters'certificate of affiliation revokedby convention action, the identification of this Union is hereby amended.120 NLRB No. 44.